DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2020 was filed before the mailing of a first action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0063] “However, if the base if moved” should be “However, if the base is moved”.  
Appropriate correction is required.
The use of the term “Bluetooth” in paragraph [0029], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
®” (a R-mark should be added to Bluetooth)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8, 10, 11, 13-15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duenne et al, USPUB 20160150933, “Method for Operating a Floor-cleaning Device and Floor cleaning device”.
Regarding Claim 1, Duenne et al teaches ” A method for operating a cleaning robot comprising:  2(a) using a sensor to create multiple maps of multiple environments;”( [0033] To determine in which room the floor-cleaning device is located, preferably at least a height sensor (for example a pressure sensor or GPS sensor), a position sensor (for example a GPS sensor), a compass sensor, an optical sensor (for example a laser scanner or a digital camera), a magnetic field sensor, an acoustic sensor (for example an ultrasound sensor), an electromagnetic sensor (for example an RFID transmitter and/or receiver) and/or a touch sensor are used by the floor-cleaning device. A sensor signal of the at least one sensor may be evaluated by the floor-cleaning device. Information within the sensor signal may be used to identify features of the room and objects contained therein.): ” (b) storing the multiple maps ( [0034] “The information from the sensor or sensors may also be used to generate maps of rooms, which may be stored in the storage unit in a manner associated with these rooms.”): ” (c) detecting features of an environment around the cleaning robot;”([0033] “Information within the sensor signal may be used to identify features of the room and objects contained therein.):”): ” (d) matching the features to each of the multiple maps to determine a best match 6to identify which environment the cleaning robot is in;”( [0026] “In order to determine in which room the floor-cleaning device is located, it is preferably possible to draw on at least one of the following:the position of the room in at least one spatial dimension, in particular the geographical height, length and/or breadth; pressure information, for example that of the air pressure, may also be regarded as height information;the orientation of the room, for example the orientation of walls of the room in relation to the direction of the sky;features of limits of the room such as walls, floor, ceiling, corners, edges, thresholds, doors, windows;features of a floor surface of the room, in particular its nature, such as tiles, carpeting, parquet, linoleum, etc.;features of objects arranged or included in the room, such as articles of furniture, power sockets, radiators, curtains, wherein in particular features of a charging and/or emptying station that is arranged in the room for the floor-cleaning device may be drawn on”): ” and  7(e) initiating cleaning of the environment using the best match map.”(Abstract:” wherein at least one cleaning task is associated with a particular room that is identifiable from a map “):
Regarding Claim 2, Duenne et al teaches ” The method of claim 1 wherein the step of detecting features uses the 2same sensor used to create the multiple maps.”([0033] “Information within the sensor signal may be used to identify features of the room and objects contained therein.” Here the sensor is used to detect features and [0034] “The information from the sensor or sensors may also be used to generate maps of rooms, which may be stored in the storage unit in a manner associated with these rooms” Here the same sensors are used to create maps)
Regarding Claim 4, Duenne et al teaches ” The method of claim 1 wherein matching the features to each of multiple 2maps comprises:  3first, localizing within each map by testing for a match for different locations 4within each map;  5second, identifying a best match with in each map; and  6third, comparing the best match for each map to determine a best matching map.”( [0026] “In order to determine in which room the floor-cleaning device is located, it is preferably possible to draw on at least one of the following:the position of the room in at least one spatial dimension, in particular the geographical height, length and/or breadth; pressure information, for example that of the air pressure, may also be regarded as height information;the orientation of the room, for example the orientation of walls of the room in relation to the direction of the sky;features of limits of the room such as walls, floor, ceiling, corners, edges, thresholds, doors, windows;features of a floor surface of the room, in particular its nature, such as tiles, carpeting, parquet, linoleum, etc.;features of objects arranged or included in the room, such as articles of furniture, power sockets, radiators, curtains, wherein in particular features of a charging and/or emptying station that is arranged in the room for the floor-cleaning device may be drawn on” Here a possible position is determined in rooms based on a features and the position with the best match of the particular features is used to determine the room.):
(“ [0091] “If the floor-cleaning device 10 is located in a room with which no map is associated in the storage unit 32, before a cleaning task is performed the floor-cleaning device 10 may likewise determine that it is not located in a room associated with the cleaning task. In this case too, the floor-cleaning device 10 can perform a basic cleaning routine. In this context, the floor-cleaning device 10 can simultaneously generate a map of this room and store it in the storage unit 32.” Here is SLAM, and earlier in [0033] “ an optical sensor (for example a laser scanner or a digital camera),” an optical sensor (image sensor) can be used):
Regarding Claim 6, Duenne et al teaches ” The method of claim 1 further comprising:  2moving the robot;  3repeating steps (c) and (d);  4determining if the same best match is identified from repeating steps (c) and (d).”([0007] “ When the cleaning plan is executed the floor-cleaning device determines whether the room in which it is placed is the particular room, and, if the result of this determination is negative, performance of the cleaning task is not carried out, is interrupted or is ended.” Here the term “is interrupted” is teaching that this localization and determination of room is an ongoing/reoccurring process i.e. robot moves (moving the robot) then detects features and then determines position and room (repeats steps (c) and (d)) and if the room is same as before (determining if the same best match is identified))
Regarding Claim 8, Duenne et al teaches” The method of claim 1 further comprising: determining, with a sensor, that the cleaning robot has not been picked up; and 3using a last map if the cleaning robot has not been picked up.”( [0093] “It has been found advantageous for the floor-cleaning device 10, which may have a height sensor, also to be able to distinguish between rooms 52, 54, 56 that are located on different floors of the building 58. This is possible—see for example the rooms 52 and 54—even if the rooms have the same footprint and, other than the height information, the rooms 52, 54 have identical features which are also stored in the maps associated therewith. Using the height information stored in the map of the rooms 52, 54, the floor-cleaning device 10 can identify the floor on which it is arranged, and by means of this identification can conclude which is the corresponding room 52, 54.” Here height info (i.e. was robot picked up) can be used to determine what the room is/should the old map still be used):
Regarding Claim 10, Duenne et al teaches” A cleaning robot, comprising:  2a floor-traversing robot;  3a robot housing of the floor-traversing robot;”( See figure 1 below, very clearly there is a robot housing/case): ” a motor mounted in the housing for moving the floor-traversing robot;”( [0062] For moving on floor surfaces, the floor-cleaning device 10 includes a travelling gear 12 which here has two drive wheels 14, 16. Associated with the drive wheels 14, 16 are drive motors 15 and 17 respectively,): ” a battery connected to provide electrical power to the motor;”( [0095] The floor-cleaning device 10 can make contact with electrical contact elements 64 of the respective station 60, 62 so that a battery of the floor-cleaning device 10 can be charged. ): ” a sensor mounted in the robot for detecting surroundings;”([0081] “For this purpose, the floor-cleaning device 10 can undertake an investigation of the corresponding room, by way of the sensor unit 42, and signals from the sensors of the sensor unit 42 can be analyzed by the control unit 20 for features that are checked for their presence in the maps stored in the storage unit 32.”)”  7a processor mounted ;”( [0062] “by a control unit 20 of the floor-cleaning device 10. The control unit 20 can control the travelling gear 12 to move the floor-cleaning device 10 at random or in accordance with a predeterminable cleaning route or cleaning pattern.” Control unit is a processor)”;”  8a memory in the robot;([0066]” Further, the floor-cleaning device 10 has a storage unit 32 that is coupled to the control unit 20. In the present case the storage unit 32, which is included by the term coupling, is integrated in the control unit 20” “storage unit” is memory); ” a localization module in the robot;”(“ [0037] As already mentioned, it may be provided for maps of rooms to be created by the floor-cleaning device and to be stored in the storage unit, linked to the respective rooms. In this context, all the sensors mentioned above may be used to detect the features of the room, likewise mentioned above, or objects contained therein and to store them in the map. At a later point, these features may be detected by the floor-cleaning device again. By comparing the detected and the stored features, the control unit can determine in which room the floor-cleaning device is located.” The determining of room/location by the robot inherently teaches a localization module in the robot) ; “10non-transitory, computer-readable code in the memory having instructions for:  11(a) using a sensor to create multiple maps of multiple environments;”( [0033] To determine in which room the floor-cleaning device is located, preferably at least a height sensor (for example a pressure sensor or GPS sensor), a position sensor (for example a GPS sensor), a compass sensor, an optical sensor (for example a laser scanner or a digital camera), a magnetic field sensor, an acoustic sensor (for example an ultrasound sensor), an electromagnetic sensor (for example an RFID transmitter and/or receiver) and/or a touch sensor are used by the floor-cleaning device. A sensor signal of the at least one sensor may be evaluated by the floor-cleaning device. Information within the sensor signal may be used to identify features of the room and objects contained therein.): ” (b) storing the multiple maps in a memory;”( [0034] “The information from the sensor or sensors may also be used to generate maps of rooms, which may be stored in the storage unit in a manner associated with these rooms.”): ” (c) detecting features of an environment around the cleaning robot;”([0033] “Information within the sensor signal may be used to identify features of the room and objects contained therein.):”): ” (d) matching, by the provessor, the features to each of the multiple maps to determine a best match 6to identify which environment the cleaning robot is in;”( [0026] “In order to determine in which room the floor-cleaning device is located, it is preferably possible to draw on at least one of the following:the position of the room in at least one spatial dimension, in particular the geographical height, length and/or breadth; pressure information, for example that of the air pressure, may also be regarded as height information;the orientation of the room, for example the orientation of walls of the room in relation to the direction of the sky;features of limits of the room such as walls, floor, ceiling, corners, edges, thresholds, doors, windows;features of a floor surface of the room, in particular its nature, such as tiles, carpeting, parquet, linoleum, etc.;features of objects arranged or included in the room, such as articles of furniture, power sockets, radiators, curtains, wherein in particular features of a charging and/or emptying station that is arranged in the room for the floor-cleaning device may be drawn on” computation/determination is inherently done on/by the processor): ” and  7(e) initiating cleaning of the environment using the best match map by providing controls to the motor.”(Abstract:” wherein at least one cleaning task is associated with a particular room that is identifiable from a map “ and from [0062] “For moving on floor surfaces, the floor-cleaning device 10 includes a travelling gear 12 which here has two drive wheels 14, 16. Associated with the drive wheels 14, 16 are drive motors 15 and 17 respectively, which may be controlled, over control lines 18 and 19 respectively, by a control unit 20 of the floor-cleaning device 10. The control unit 20 can control the travelling gear 12 to move the floor-cleaning device 10 at random or in accordance with a predeterminable cleaning route or cleaning pattern.” Cleaning of the environment/transportation is done by via control of the motor):
Regarding Claim 11, Duenne et al teaches ” The cleaning robot of claim 10 wherein the instruction for detecting 2features uses the same sensor used to create the multiple maps.” ([0033] “Information within the sensor signal may be used to identify features of the room and objects contained therein.” Here the sensor is used to detect features and [0034] “The information from the sensor or sensors may also be used to generate maps of rooms, which may be stored in the storage unit in a manner associated with these rooms” Here the same sensors are used to create maps)
Regarding Claim 13, Duenne et al teaches ” The cleaning robot of claim 10 wherein the instruction for matching the 2features to each of multiple maps comprises instructions for:  3first, localizing within each map by testing for a match for different locations 4within each map;  5second, identifying a best match with in each map; and  6third, comparing the best match for each map to determine a best matching map.”( [0026] “In order to determine in which room the floor-cleaning device is located, it is preferably possible to draw on at least one of the following:the position of the room in at least one spatial dimension, in particular the geographical height, length and/or breadth; pressure information, for example that of the air pressure, may also be regarded as height information;the orientation of the room, for example the orientation of walls of the room in relation to the direction of the sky;features of limits of the room such as walls, floor, ceiling, corners, edges, thresholds, doors, windows;features of a floor surface of the room, in particular its nature, such as tiles, carpeting, parquet, linoleum, etc.;features of objects arranged or included in the room, such as articles of furniture, power sockets, radiators, curtains, wherein in particular features of a charging and/or emptying station that is arranged in the room for the floor-cleaning device may be drawn on” Here a possible position is determined in rooms based on a features and the position with the best match of the particular features is used to determine the room.)
Regarding Claim 14, Duenne et al teaches” The cleaning robot of claim 13 wherein:  2the sensor is one of an LDS sensor or an image sensor; and  3the instruction for the localizing uses a SLAM method with data from one of an 4LDS sensor or an image sensor.”([0091] “If the floor-cleaning device 10 is located in a room with which no map is associated in the storage unit 32, before a cleaning task is performed the floor-cleaning device 10 may likewise determine that it is not located in a room associated with the cleaning task. In this case too, the floor-cleaning device 10 can perform a basic cleaning routine. In this context, the floor-cleaning device 10 can simultaneously generate a map of this room and store it in the storage unit 32.” Here is SLAM, and earlier in [0033] “ an optical sensor (for example a laser scanner or a digital camera),” an optical sensor (image sensor) can be used)
Regarding Claim 15, Duenne et al teaches ” The cleaning robot of claim 10 wherein the non-transitory, computer- 2readable code in the memory further comprises instructions for:  3moving the robot;  4repeating the instructions for (c) and (d);  5determining if the same best ([0007] “ When the cleaning plan is executed the floor-cleaning device determines whether the room in which it is placed is the particular room, and, if the result of this determination is negative, performance of the cleaning task is not carried out, is interrupted or is ended.” Here the term “is interrupted” is teaching that this localization and determination of room is an ongoing/reoccurring process i.e. robot moves (moving the robot) then detects features and then determines position and room (repeats steps (c) and (d)) and if the room is same as before (determining if the same best match is identified))
Regarding Claim 17, Duenne et al teaches ” The cleaning robot of claim 10 wherein the non-transitory, computer- 2readable code in the memory further comprises instructions for:  3determining by the cleaning robot that the robot should be in another environment 4corresponding to a different map; and  5sending a notification to a user asking the user to move the cleaning robot to another environment.”( [0088] “In addition or as an alternative, the floor-cleaning device 10 can send a communication of the negative determination to the user, by way of the communication unit 34. By way of the communication unit 34, the user can change or delete the cleaning plan in the floor-cleaning device 10. As an alternative, it is possible for the user to transport the floor-cleaning device 10 from the room 52 to the room 54 in order to perform the cleaning task associated with this room 54 first.”)

    PNG
    media_image1.png
    497
    458
    media_image1.png
    Greyscale

Claim(s) 1, 3, 9, 10, 12, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleiner et al, USPUB 20180074508, “Systems and Methods for Configurable Operation of a Robot Based on Area Classification”.
Regarding Claim 1, Kleiner et al teaches ”A method for operating a cleaning robot comprising:  2(a) using a sensor to create multiple maps of multiple environments;”( [0031]” In some embodiments, generating the occupancy grid by exploring the surface with the mobile floor cleaning robot comprises generating visual maps for localization of the mobile floor cleaning robot within the occupancy”): ” (b) storing the multiple maps in a memory;”( [0054] “In some embodiments, receiving the segmentation map from the robot comprises receiving multiple segmentation maps that are generated by the robot during multiple cleaning missions, the segmentation map is updated and/or augmented by later received segmentation maps, and storing the segmentation map comprises storing the multiple segmentation maps to generate historical segmentation map data including the modified segmentation map.” Here the historical maps inherently teach that maps are stored in a memory): ” (c) detecting features of an environment around the cleaning robot;”([0137] “In some embodiments, the visual maps may be generated by detecting features using multiple images that may be captured by one or more cameras in the mobile floor cleaning robot. For example, visual features (VSLAM) generated from the video images may be used in order build the “visual map” used to localize the robot.”); ” (d) matching the features to each of the multiple maps to determine a best match 6to identify which environment the cleaning robot is in; and  7(e) initiating cleaning of the environment using the best match map.”( [0235] “In order to maintain consistent segmentation in such a dynamic operating environment, embodiments herein may transfer segmentation between maps collected at different times and/or under different conditions. Operations for such segmentation transfer may include feature matching (as shown in FIG. 36A) and outlier removal (as shown in FIG. 36B). Feature matching may include updating a subsequently obtained map 3602b of the operating environment with one or more features identified from a previous map 3602a, for example, by matching boundaries and/or correlating shapes that are common to the multiple maps 3602a, 3602b that were generated from occupancy data detected at different times and/or under different conditions in the same operating environment. The features 3606 that are present or persistent in multiple maps 3602a, 3602b may be recognized as corresponding to static features, such as walls or other non-movable structures. Outlier removal may include deleting areas 3604 (for example, doorways and/or hallways) appearing in some of the maps 3602a, 3602b but not in others. Feature matching operations can be based both on imaging and non-imaging data collected by the robot, for example, based on bumper hits captured by non-imaging sensors as well as images captured by the camera of the mobile robot.” Here is feature matching to determine map/location and also updating of existing maps to account for new features.” And from the abstract “A method of operating a mobile robot includes generating a segmentation map defining respective regions of a surface based on occupancy data that is collected by a mobile robot responsive to navigation of the surface, identifying sub-regions of at least one of the respective regions as non-clutter and clutter areas, and computing a coverage pattern based on identification of the sub-regions.“):
Regarding Claim 3, Kleiner et al teaches ” The method of claim 1 further comprising linking virtual boundaries to the 2best match map, and causing the robot to avoid passing through the virtual boundaries.”( [0126] “Execution of a room segmentation aims to reach optimality by avoiding unnecessary changes in direction when traversing an open environment. Also, based on predefined boundaries, frequent traveling across rooms while cleaning can be reduced or eliminated. This makes the behavior more understandable to the user, who may expect or desire the robot to systematically finish one room after another.”, see figures 11a-c below for visual image of no-cross boundaries):
Regarding Claim 9, Kleiner et al teaches ” The method of claim 1 further comprising:  2assigning a name to each of the multiple maps;”( [0192] “FIGS. 12A through 12D are graphical representations 1202 that may be displayed via a user interface of a communication device illustrating operations for performing user region labeling on a segmentation map according to some embodiments of the present invention. Each of the regions of the segmentation map may be labeled according to a user preference. Referring to FIG. 12A, a labeling operation may begin with the user selecting a region 1205a of the segmentation map. FIG. 12B illustrates text box 1205b that may be displayed that includes the label provided by the user. For example, in the current example, the user selects a region in FIG. 12A and then inputs the label “DEN” 1205b for the selected region 1205a in FIG. 12B. FIGS. 12C and 12D illustrate similar operations corresponding to the selection 1205c and labeling 1205d of the “LIVING ROOM” region.”): ” and  3sending a notification to a user identifying, with a name of a map, an environment 4where the cleaning robot is currently located.  ”([0080] “FIG. 14 is a graphical representation that may be displayed via a user interface of a communication device illustrating operations for providing an alert to a user of a failure condition on a segmentation map according to some embodiments of the present invention.” Figure 14 below clearly shows that location of robot with name of location (room name)):
Regarding Claim 10, Kleiner et al teaches ” A cleaning robot, comprising: 2a floor-traversing robot;  3a robot housing of the floor-traversing robot; a motor mounted in the housing for moving the floor-traversing robot; a battery connected to provide electrical power to the motor; a sensor mounted in the robot for detecting surroundings;  7a processor mounted in the robot;  8a memory in the robot; a localization module in the robot;  10non-transitory, computer-readable code in the memory”( [0117] “The mobile robot 100 may be any suitable robot and associated computing device(s), and it will be appreciated that not all of the components, features and functionality described herein are required in mobile robots according to embodiments of the present disclosure. With reference to FIGS. 2A-2C, the example mobile robot 100 may include a chassis 210, a controller 220, memory 222, a battery 224, a battery charger 226, a human-machine interface (HMI) 228, a drive system 230, a mapping/navigation system 240, a service operation system 242 (also referred to herein as “cleaning system” and “cleaning head”), a wireless communication system 250, an IR emitter 260, and environmental sensors 270A-H, a debris bin 242A (to store debris collected by a cleaning operation), a bin level sensor 242B, a dirt extraction sensor 242C (to detect the density of characteristics of the debris collected by the cleaning operation), an indicator light 274A, an audio transducer 274B, and a cleaning mode selection switch or button 274C.”);” having instructions for:  11(a) using the sensor to create multiple maps of multiple environments;”( [0031]” In some embodiments, generating the occupancy grid by exploring the surface with the mobile floor cleaning robot comprises generating visual maps for localization of the mobile floor cleaning robot within the occupancy”); ”   12(b) storing the multiple maps in the memory;”( [0054] “In some embodiments, receiving the segmentation map from the robot comprises receiving multiple segmentation maps that are generated by the robot during multiple cleaning missions, the segmentation map is updated and/or augmented by later received segmentation maps, and storing the segmentation map comprises storing the multiple segmentation maps to generate historical segmentation map data including the modified segmentation map.” Here the historical maps inherently teach that maps are stored in a memory) ”   13(c) detecting features of an environment around the cleaning robot;”([0137] “In some embodiments, the visual maps may be generated by detecting features using multiple images that may be captured by one or more cameras in the mobile floor cleaning robot. For example, visual features (VSLAM) generated from the video images may be used in order build the “visual map” used to localize the robot.”)” (d) ([0235] “In order to maintain consistent segmentation in such a dynamic operating environment, embodiments herein may transfer segmentation between maps collected at different times and/or under different conditions. Operations for such segmentation transfer may include feature matching (as shown in FIG. 36A) and outlier removal (as shown in FIG. 36B). Feature matching may include updating a subsequently obtained map 3602b of the operating environment with one or more features identified from a previous map 3602a, for example, by matching boundaries and/or correlating shapes that are common to the multiple maps 3602a, 3602b that were generated from occupancy data detected at different times and/or under different conditions in the same operating environment. The features 3606 that are present or persistent in multiple maps 3602a, 3602b may be recognized as corresponding to static features, such as walls or other non-movable structures. Outlier removal may include deleting areas 3604 (for example, doorways and/or hallways) appearing in some of the maps 3602a, 3602b but not in others. Feature matching operations can be based both on imaging and non-imaging data collected by the robot, for example, based on bumper hits captured by non-imaging sensors as well as images captured by the camera of the mobile robot.” Here is feature matching to determine map/location and also updating of existing maps to account for new features.” And from the abstract “A method of operating a mobile robot includes generating a segmentation map defining respective regions of a surface based on occupancy data that is collected by a mobile robot responsive to navigation of the surface, identifying sub-regions of at least one of the respective regions as non-clutter and clutter areas, and computing a coverage pattern based on identification of the sub-regions.“)
Regarding Claim 12, Kleiner et al teaches ” The cleaning robot of claim 10 wherein the non-transitory, computer- readable code in the memory further comprises instructions for: 26linking virtual boundaries to the best match map, and causing the robot to avoid passing through the virtual boundaries.”([0126] “Execution of a room segmentation aims to reach optimality by avoiding unnecessary changes in direction when traversing an open environment. Also, based on predefined boundaries, frequent traveling across rooms while cleaning can be reduced or eliminated. This makes the behavior more understandable to the user, who may expect or desire the robot to systematically finish one room after another.”, see figures 11a-c below for visual image of no-cross boundaries)
Regarding Claim 18, Kleiner et al teaches ” The cleaning robot of claim 10 wherein the non-transitory, computer readable code in the memory further comprises instructions for:  3assigning a name to each of the multiple maps;”( [0192] “FIGS. 12A through 12D are graphical representations 1202 that may be displayed via a user interface of a communication device illustrating operations for performing user region labeling on a segmentation map according to some embodiments of the present invention. Each of the regions of the segmentation map may be labeled according to a user preference. Referring to FIG. 12A, a labeling operation may begin with the user selecting a region 1205a of the segmentation map. FIG. 12B illustrates text box 1205b that may be displayed that includes the label provided by the user. For example, in the current example, the user selects a region in FIG. 12A and then inputs the label “DEN” 1205b for the selected region 1205a in FIG. 12B. FIGS. 12C and 12D illustrate similar operations corresponding to the selection 1205c and labeling 1205d of the “LIVING ROOM” region.”);” and  4sending a notification to a user identifying, with a name of a map, an environment 5where the cleaning robot is currently located.”([0080] “FIG. 14 is a graphical representation that may be displayed via a user interface of a communication device illustrating operations for providing an alert to a user of a failure condition on a segmentation map according to some embodiments of the present invention.” Figure 14 below clearly shows that location of robot with name of location (room name))

    PNG
    media_image2.png
    608
    460
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    557
    441
    media_image3.png
    Greyscale

Claim(s) 1, 6, 7, 10, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narikawa, USPUB 20170176997, “Autonomous Movement Device, Autonomous Movement Method and Non-Transitory Recording Medium”.
Regarding Claim 1, Narikawa teaches ” A method for operating a cleaning robot comprising:  2(a) using a sensor to create multiple maps of multiple environments;”( [0062] “As a typical example, first, when the power supply 45 is activated with the autonomous movement device 100 being located at the charging station, the autonomous movement device 100 moves each room of a housing entirely with the aid of the obstacle sensor 33, specifies the position of an obstacle like a wall by the obstacle sensor 33, and creates the map information containing the position of the obstacle.” Here while one overall map is made, individual rooms are mapped i.e. BRI of multiple maps of multiple environments);” (b) storing the multiple maps in a memory;”([0044] “The map memory 22 stores a map (information on the three-dimensional position of a feature point and that of an obstacle) created by the map creator 12 based on the SLAM scheme to be explained later and information from an obstacle sensor 33.”): ” (c) detecting features of an environment around the cleaning robot;”( [0065] “Next, a two-dimensional feature point is obtained (step S205) from the obtained image. The two-dimensional feature point is a portion which has a feature in the image, such as an edge within the image, and is obtainable by algorithms, such as a Scale-Invariant Future Transform (SIFT) and a Speed-Up Robust Features (SURF). Note that other algorithms are also applicable to obtain the two-dimensional feature point.”);” (d) matching the features to each of the multiple maps to determine a best match 6to identify which environment the cleaning robot is in;”( [0066] “When the number of obtained two-dimensional feature points is small, a calculation based on a Two-view Structure from Motion scheme to be explained later is not executable, and thus the position estimator 13 compares, in step S206, the number of obtained two-dimensional feature points with a reference value (for example, 10). When the number of obtained two-dimensional feature points is less than the reference value (step S206: NO), the position estimator 13 returns the process to the step S203, and the obtainment of the image and the obtainment of the two-dimensional feature point are repeated until the number of obtained two-dimensional feature points becomes equal to or greater than the reference value” Feature points are used to identify the environment/position); ” and  7(e) initiating cleaning of the environment using the best match map.”( [0062] “When the map is created to some level, an area which has the map information not created yet but which can be estimated as a movable area for the autonomous movement device 100 becomes apparent. Hence, the autonomous movement device 100 may autonomously move to this area to create the map of a further wide range. Next, when map information on substantially all movable ranges for the autonomous movement device 100 is created, the autonomous movement device 100 is enabled to efficiently move based on the map information. For example, the autonomous movement device 100 becomes able to return to the charging station with the shortest route from any position in any room, and to clean the room efficiently.”)
Regarding Claim 6, Narikawa teaches ” The method of claim 1 further comprising:  2moving the robot;  3repeating steps (c) and (d);  4determining if the same best match is identified from repeating steps (c) and (d).”( [0093] “Since the present local device posture (the translation vector t and the rotational matrix R) in the SLAM coordinate system is obtained, the controller 10 increments the position history record counter HC, records the present local device posture (the translation vector t and the rotational matrix R) in an HC-th field in the position history memory 24 together with a time stamp (for example, a present clock time which can be compared with the time stamp of the position change history memory 23), and sets the position history search counter SC to the value of the position history record counter HC (step S241). In the step S241, the controller 10 corresponds to a position history recorder. Next, the position estimator 13 multiplies the present local device posture by the scale S to obtain (step S242) the Visual Odometry (VO). The VO can be utilized as the local device position and direction in the actual environment. [0094] Next, the position estimator 13 determines (step S243) whether or not the local device has moved by equal to or greater than the predetermined distance (for example, 1 m, hereinafter, referred to as a “reference translation distance”) from the local device position when the last key frame (the image that has the key frame number of NKF) recorded in the frame DB, and when the local device has moved by equal to or greater than the reference translation distance (step S243: YES), the position estimator 13 increments (step S244) the key frame counter NKF, and then records (step S245) the present frame as the key frame in the frame DB. When the local device has moved by less than the reference translation distance (step S243: NO), the position estimator 13 returns the process to the step S232.“ Thus robot moves and rescans to determine position/location again)
Regarding Claim 7,  Narikawa teaches ” The method of claim 6 wherein repeating steps (c) and (d) is performed if 2the robot is unable to determine a best match because a plurality of the multiple maps match within a threshold.”( [0091] “In the local device position estimation, the estimation value for the posture of the local device is not defined uniquely in some cases (for example, the condition is insufficient and the estimation value is not defined (for example, when the number of corresponding feature points between the two images is less than five), the probable estimation value is not defined uniquely and becomes several candidates even a unique definition through the least square scheme is attempted (for example, the smallest value is smaller than a predetermined value in the formula (6), there are several local minimum values, and the value obtained by dividing the smallest value (the smallest minimum value) by the second smallest minimum value is greater than a predetermined value)). When the position estimator 13 estimates the local device posture (the translation vector t and the rotational matrix R), and when the estimation value is uniquely defined, the estimation determiner 14 determines that the estimation is possible, and when the estimation value is not defined uniquely, the estimation determiner 14 determines that the estimation is unavailable (step S240).” Position estimation has a failure condition of multiple candidate positions being possible (i.e. match within a threshold) and earlier in the abstract: “A movement process controller controls the movement processor so as to move to a position where the estimation result of the local device position by the position estimator is uniquely defined when the estimation determiner determines that the estimation result is not defined uniquely.” Shows that when a position in not uniquely defined the robot moves and retries)
Regarding Claim 10, Narikawa teaches ” A cleaning robot, comprising: 2a floor-traversing robot;  3a robot housing of the floor-traversing robot; a motor mounted in the housing for moving the floor-traversing robot; a battery connected to provide electrical power to the motor; a sensor mounted in the robot for detecting surroundings;  7a processor mounted in the robot;  8a memory in the robot; a localization module in the robot;  10non-transitory, computer-readable code in the memory”( [0009] “The autonomous movement device of the present disclosure includes: [0010] an image picker; [0011] an image memory; [0012] a controller; and [0013] a driver, [0014] wherein [0015] the image memory stores information on a plurality of images picked up by the image picker, and [0016] the controller: [0017] executes a drive process for the driver so as to move autonomously based on information on an image picked up by the image picker; [0018] estimates a local device position using the information on the plurality of images stored in the image memory; [0019] determines whether or not an estimation result of the local device position is uniquely defined; and [0020] controls the drive process so as to move to a position where the estimation result of the local device position is uniquely defined upon determination that the estimation result is not uniquely defined.”);” having instructions for:  11(a) using the sensor to create multiple maps of multiple environments;”( [0062] “As a typical example, first, when the power supply 45 is activated with the autonomous movement device 100 being located at the charging station, the autonomous movement device 100 moves each room of a housing entirely with the aid of the obstacle sensor 33, specifies the position of an obstacle like a wall by the obstacle sensor 33, and creates the map information containing the position of the obstacle.” Here while one overall map is made, individual rooms are mapped i.e. BRI of multiple maps of multiple environments); ”   12(b) storing the multiple maps in the memory;”([0044] “The map memory 22 stores a map (information on the three-dimensional position of a feature point and that of an obstacle) created by the map creator 12 based on the SLAM scheme to be explained later and information from an obstacle sensor 33.”) ”   13(c) detecting features of an environment around the cleaning robot;”( [0065] “Next, a two-dimensional feature point is obtained (step S205) from the obtained image. The two-dimensional feature point is a portion which has a feature in the image, such as an edge within the image, and is obtainable by algorithms, such as a Scale-Invariant Future Transform (SIFT) and a Speed-Up Robust Features (SURF). Note that other algorithms are also applicable to obtain the two-dimensional feature point)” (d) matching, by the processor, the features to each of the multiple maps to 15determine a best match to identify which environment the cleaning robot is in;”( [0066] “When the number of obtained two-dimensional feature points is small, a calculation based on a Two-view Structure from Motion scheme to be explained later is not executable, and thus the position estimator 13 compares, in step S206, the number of obtained two-dimensional feature points with a reference value (for example, 10). When the number of obtained two-dimensional feature points is less than the reference value (step S206: NO), the position estimator 13 returns the process to the step S203, and the obtainment of the image and the obtainment of the two-dimensional feature point are repeated until the number of obtained two-dimensional feature points becomes equal to or greater than the reference value” Feature points are used to identify the environment/position);” and  16(e) initiating cleaning of the environment using the best match map by 17providing controls to the motor.”( [00062] “When the map is created to some level, an area which has the map information not created yet but which can be estimated as a movable area for the autonomous movement device 100 becomes apparent. Hence, the autonomous movement device 100 may autonomously move to this area to create the map of a further wide range. Next, when map information on substantially all movable ranges for the autonomous movement device 100 is created, the autonomous movement device 100 is enabled to efficiently move based on the map information. For example, the autonomous movement device 100 becomes able to return to the charging station with the shortest route from any position in any room, and to clean the room efficiently.”)
Regarding Claim 15, Narikawa teaches ” The cleaning robot of claim 10 wherein the non-transitory, computer- 2readable code in the memory further comprises instructions for:  3moving the robot;  4repeating the instructions for (c) and (d);  5determining if the same best match is identified from repeating the instructions 6for (c) and (d).” ).”( [0093] “Since the present local device posture (the translation vector t and the rotational matrix R) in the SLAM coordinate system is obtained, the controller 10 increments the position history record counter HC, records the present local device posture (the translation vector t and the rotational matrix R) in an HC-th field in the position history memory 24 together with a time stamp (for example, a present clock time which can be compared with the time stamp of the position change history memory 23), and sets the position history search counter SC to the value of the position history record counter HC (step S241). In the step S241, the controller 10 corresponds to a position history recorder. Next, the position estimator 13 multiplies the present local device posture by the scale S to obtain (step S242) the Visual Odometry (VO). The VO can be utilized as the local device position and direction in the actual environment. [0094] Next, the position estimator 13 determines (step S243) whether or not the local device has moved by equal to or greater than the predetermined distance (for example, 1 m, hereinafter, referred to as a “reference translation distance”) from the local device position when the last key frame (the image that has the key frame number of NKF) recorded in the frame DB, and when the local device has moved by equal to or greater than the reference translation distance (step S243: YES), the position estimator 13 increments (step S244) the key frame counter NKF, and then records (step S245) the present frame as the key frame in the frame DB. When the local device has moved by less than the reference translation distance (step S243: NO), the position estimator 13 returns the process to the step S232.“ Thus robot moves and rescans to determine position/location again)
Regarding Claim 16, Narikawa teaches ” The cleaning robot of claim 15 wherein the non-transitory, computer- 2readable code instructions for repeating the instructions for (c) and (d) is ( [0091] “In the local device position estimation, the estimation value for the posture of the local device is not defined uniquely in some cases (for example, the condition is insufficient and the estimation value is not defined (for example, when the number of corresponding feature points between the two images is less than five), the probable estimation value is not defined uniquely and becomes several candidates even a unique definition through the least square scheme is attempted (for example, the smallest value is smaller than a predetermined value in the formula (6), there are several local minimum values, and the value obtained by dividing the smallest value (the smallest minimum value) by the second smallest minimum value is greater than a predetermined value)). When the position estimator 13 estimates the local device posture (the translation vector t and the rotational matrix R), and when the estimation value is uniquely defined, the estimation determiner 14 determines that the estimation is possible, and when the estimation value is not defined uniquely, the estimation determiner 14 determines that the estimation is unavailable (step S240).” Position estimation has a failure condition of multiple candidate positions being possible (i.e. match within a threshold) and earlier in the abstract: “A movement process controller controls the movement processor so as to move to a position where the estimation result of the local device position by the position estimator is uniquely defined when the estimation determiner determines that the estimation result is not defined uniquely.” Shows that when a position in not uniquely defined the robot moves and retries)

    PNG
    media_image4.png
    613
    431
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duenne et al in view of Kleiner et al.
(See figure 1 below, very clearly there is a robot housing/case);” a motor mounted in the housing for moving the floor-traversing robot;”( [0062] For moving on floor surfaces, the floor-cleaning device 10 includes a travelling gear 12 which here has two drive wheels 14, 16. Associated with the drive wheels 14, 16 are drive motors 15 and 17 respectively);” a battery connected to provide electrical power to the motor;”( [0095] The floor-cleaning device 10 can make contact with electrical contact elements 64 of the respective station 60, 62 so that a battery of the floor-cleaning device 10 can be charged. );” a sensor mounted in the robot for detecting surroundings,”( [0081] “For this purpose, the floor-cleaning device 10 can undertake an investigation of the corresponding room, by way of the sensor unit 42, and signals from the sensors of the sensor unit 42 can be analyzed by the control unit 20 for features that are checked for their presence in the maps stored in the storage unit 32”); “the sensor being one of 7an LDS sensor or an image sensor;”( [0091] “If the floor-cleaning device 10 is located in a room with which no map is associated in the storage unit 32, before a cleaning task is performed the floor-cleaning device 10 may likewise determine that it is not located in a room associated with the cleaning task. In this case too, the floor-cleaning device 10 can perform a basic cleaning routine. In this context, the floor-cleaning device 10 can simultaneously generate a map of this room and store it in the storage unit 32.” Here is SLAM, and earlier in [0033] “ an optical sensor (for example a laser scanner or a digital camera),” an optical sensor (image sensor) can be used);” a processor mounted in the robot;” ([0062] “by a control unit 20 of the floor-cleaning device 10. The control unit 20 can control the travelling gear 12 to move the floor-cleaning device 10 at random or in accordance with a predeterminable cleaning route or cleaning pattern.” Control unit is a processor)”  8a memory in the robot;([0066]” Further, the floor-cleaning device 10 has a storage unit 32 that is coupled to the control unit 20. In the present case the storage unit 32, which is included by the term coupling, is integrated in the control unit 20” “storage unit” is memory );”a localization module in the robot;”( [0037] As already mentioned, it may be provided for maps of rooms to be created by the floor-cleaning device and to be stored in the storage unit, linked to the respective rooms. In this context, all the sensors mentioned above may be used to detect the features of the room, likewise mentioned above, or objects contained therein and to store them in the map. At a later point, these features may be detected by the floor-cleaning device again. By comparing the detected and the stored features, the control unit can determine in which room the floor-cleaning device is located.” The determining of room/location by the robot inherently teaches a localization module in the robot);”   11non-transitory, computer-readable code in the memory having instructions for:  12using the sensor to create multiple maps of multiple environments;”( [0033] To determine in which room the floor-cleaning device is located, preferably at least a height sensor (for example a pressure sensor or GPS sensor), a position sensor (for example a GPS sensor), a compass sensor, an optical sensor (for example a laser scanner or a digital camera), a magnetic field sensor, an acoustic sensor (for example an ultrasound sensor), an electromagnetic sensor (for example an RFID transmitter and/or receiver) and/or a touch sensor are used by the floor-cleaning device. A sensor signal of the at least one sensor may be evaluated by the floor-cleaning device. Information within the sensor signal may be used to identify features of the room and objects contained therein )” storing the multiple maps in the ( [0034] “The information from the sensor or sensors may also be used to generate maps of rooms, which may be stored in the storage unit in a manner associated with these rooms): ”   14detecting features of an environment around the cleaning robot;”( [0033] “Information within the sensor signal may be used to identify features of the room and objects contained therein”); ” matching, by the processor, the features to each of the multiple maps to 16determine a best match to identify which environment the cleaning robot is in”( [0026] “In order to determine in which room the floor-cleaning device is located, it is preferably possible to draw on at least one of the following: the position of the room in at least one spatial dimension, in particular the geographical height, length and/or breadth; pressure information, for example that of the air pressure, may also be regarded as height information; the orientation of the room, for example the orientation of walls of the room in relation to the direction of the sky; features of limits of the room such as walls, floor, ceiling, corners, edges, thresholds, doors, windows; features of a floor surface of the room, in particular its nature, such as tiles, carpeting, parquet, linoleum, etc.; features of objects arranged or included in the room, such as articles of furniture, power sockets, radiators, curtains, wherein in particular features of a charging and/or emptying station that is arranged in the room for the floor-cleaning device may be drawn on” computation/determination is inherently done on/by the processor): ” by 17first, localizing within each map by testing for a match for different 18locations within each map; 19second, identifying a best match with in each map; and  20third, comparing the best match for each map to determine a best 21matching map;”( [0026] “In order to determine in which room the floor-cleaning device is located, it is preferably possible to draw on at least one of the following: the position of the room in at least one spatial dimension, in particular the geographical height, length and/or breadth; pressure information, for example that of the air pressure, may also be regarded as height information;the orientation of the room, for example the orientation of walls of the room in relation to the direction of the sky;features of limits of the room such as walls, floor, ceiling, corners, edges, thresholds, doors, windows;features of a floor surface of the room, in particular its nature, such as tiles, carpeting, parquet, linoleum, etc.;features of objects arranged or included in the room, such as articles of furniture, power sockets, radiators, curtains, wherein in particular features of a charging and/or emptying station that is arranged in the room for the floor-cleaning device may be drawn on” Here a possible position is determined in rooms based on a features and the position with the best match of the particular features is used to determine the room.)” and  22initiating cleaning of the environment using the best match map by 23providing controls to the motor;”( Abstract:” wherein at least one cleaning task is associated with a particular room that is identifiable from a map “ and from [0062] “For moving on floor surfaces, the floor-cleaning device 10 includes a travelling gear 12 which here has two drive wheels 14, 16. Associated with the drive wheels 14, 16 are drive motors 15 and 17 respectively, which may be controlled, over control lines 18 and 19 respectively, by a control unit 20 of the floor-cleaning device 10. The control unit 20 can control the travelling gear 12 to move the floor-cleaning device 10 at random or in accordance with a predeterminable cleaning route or cleaning pattern.” Cleaning of the environment/transportation is done by via control of the motor)” 
However Duenne lacks teachings for the setting of virtual boundaries.
( [0126] “Execution of a room segmentation aims to reach optimality by avoiding unnecessary changes in direction when traversing an open environment. Also, based on predefined boundaries, frequent traveling across rooms while cleaning can be reduced or eliminated. This makes the behavior more understandable to the user, who may expect or desire the robot to systematically finish one room after another.”, see figures 11a-c below for visual image of no-cross boundaries))
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Duenne to include the virtual boundary setting of Kleiner. One would be motivated to make such a modification as taught by Kleiner “[0126] “Execution of a room segmentation aims to reach optimality by avoiding unnecessary changes in direction when traversing an open environment. Also, based on predefined boundaries, frequent traveling across rooms while cleaning can be reduced or eliminated. This makes the behavior more understandable to the user, who may expect or desire the robot to systematically finish one room after another.” Thus by having virtual boundaries robotic cleaning behavior can become more understandable to a human being, thus increasing satisfaction with the product. Modified Duenne would then read on all elements of claim 19.
Regarding Claim 20, Modified Duenne ”The cleaning robot of claim 19 wherein the non-transitory, computer- readable code in the memory further comprises instructions for:  3moving the robot;  4repeating the detecting and matching instructions;  5determining if the same best ([0007] “ When the cleaning plan is executed the floor-cleaning device determines whether the room in which it is placed is the particular room, and, if the result of this determination is negative, performance of the cleaning task is not carried out, is interrupted or is ended.” Here the term “is interrupted” is teaching that this localization and determination of room is an ongoing/reoccurring process i.e. robot moves (moving the robot) then detects features and then determines position and room (repeats steps (c) and (d)) and determines if the room is same as before/is the intended room (determining if the same best match is identified))
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL, Durrant-Whyte et al, “Simultaneous Localization and Mapping (SLAM): Part I the essential Algorithms”; Song et al, US20020153184, “Robot Cleaner, Robot Cleaning System and Method for controlling the same”; Sauerwald et al, JP2012011200, “Self-propelled Device and Method for Operating such Device”; Han Seong Joo, KR20170077756, “Cleaning Robot and Controlling Method Thereof”;
Durrant-Whyte is a white paper from 2009, it gives a background/basic understanding of SLAM process and localization. It teaches that for SLAM positioning the determined positions are inherently probabilistic (thus determination of position/matching based on confidence thresholds is an obvious/known quality of SLAM localization) and that movement of a robot between any two locations will increase the confidence of the localization (again showing that moving the robot to a new location and rescanning feature points when a previous positioning in indeterminate is a obvious/known solution for SLAM).

Sauerwald et al gives a robotic device with indoor map and boundary setting.
Han Seong Joo gives a cleaning robot which includes the use of virtual no cross boundaries on a cleaning map and matching of feature points to a stored image to determine location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/             Supervisory Patent Examiner, Art Unit 3661